DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/27/2021 Non-Final Office Action, claims 1, 3, 4, 7, 9-14, 16, 17, 20, and 22-26 were pending. Claims 1, 3, 4, 7, and 9-13 were rejected. Claims 14, 16, 17, 20, and 22-26 were withdrawn.
In the Applicant’s 02/24/2022 Reply, withdrawn claim 14 was amended. 
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 15/496919 is approved.
Claims 1, 3, 4, 7, 9-14, 16, 17, 20, and 22-26 remain pending

Information Disclosure Statement
The information disclosure statement (one) submitted 02/24/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1, 3, 4, 7, and 9-13 were rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more:

    PNG
    media_image1.png
    573
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    913
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    260
    670
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    422
    669
    media_image4.png
    Greyscale

	The Applicant argues that this rejection is negated by Natural Alternatives v. Creative Compounds, LLC, 918 F.3d 1338, 129 U.S.P.Q.2d 1571 (Fed. Cir. 2019). Specifically, the Applicant asserts that Natural Alternatives turned on whether a combination of natural products “has different characteristics and ‘the potential for significant utility.’” (Reply, pp. 8-9). To that end, the Applicant asserts that the compositions of the present invention, when combined, have “different properties or characteristics when compared to the individual components” and “have significant utility with respect to treating prediabetes.” (Reply, p. 9). 
First, the Applicant’s interpretation of Natural Alternatives ignores the Court’s reliance on synergy and actual data demonstrating the combination of natural products could result in something more than the sum of the individual components. In the present application, there is not data to speak of, let alone a demonstration of synergy. Second, even if the Applicant’s interpretation of Natural Alternatives controlled here (Note, it does not), the Applicant’s first assertion, that the claimed natural products when combined have different properties or characteristics as compared to their natural counterparts, represents a bare assertion  unaccompanied by evidence of any differences in the characteristics of the claimed naturally occurring antioxidants resulting from their combination. Assertions made without evidence are also dismissed without evidence. The Applicant’s second assertion, that the claimed natural products when combined have “significant utility,” is likewise unaccompanied by evidence that the claimed combination of natural products results in anything more than the sum of the individual natural products. The Applicant’s arguments fail to negate this rejection, which is maintained. 

Claims 1, 3, 4, 7, and 9-13 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 and 22 of copending Application No. 15/496919.
The Applicant’s Terminal Disclaimer obviates this rejection which is withdrawn.

Rejections
35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 7, and 9-13 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
1) Claims 1, 3, 4, 7, and 9-13 recite a composition of matter comprising at least four types of antioxidant compounds, which represents a statutory category of invention under 35 U.S.C. 101. Next, the claims are evaluated to determine whether they are drawn to a judicial exception.
2A1) Claims 1, 3, 4, 7, and 9-13 recite a combination of antioxidant compounds a)-d), which sets forth a combination of nature-based products, e.g., the exemplary antioxidant compounds representing these groups a)-d) are themselves natural antioxidant compounds. For example, taurine is widely distributed in animal tissues and is found in bile. Beta-alanine is a naturally occurring amino acid. Acetyl-L-carnosine is a natural product of the human body. Agmatine occurs naturally through arginine decarboxylation. L-carnosine is found in muscle and brain tissue. Vitamin D3 is produced by skin on exposure to sunlight. Methylcobalamin is produced by certain bacteria. Lutein is a naturally occurring carotenoid. Grape seed extract is made up entirely of chemicals produced by grapes. Alpha-lipoic acid is made naturally by animals and used in aerobic metabolism. 
Per MPEP 2106.04(b)(II)(A), when there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. In the present claims, because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., the individual nature-based components are compared to their naturally occurring counterparts. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").
The individual nature-based components are compared to their naturally occurring counterparts. The closest naturally occurring counterparts in their natural state to the claimed composition’s components are the naturally occurring antioxidant compounds found in their natural state. Specifically, the characteristics most appropriate for analysis are expressed as the structural properties that determine the nature and function of the claimed nature-based antioxidants.
The courts have emphasized that to show a marked difference, a characteristic of a claimed natural product must be changed as compared to its nature-based counterpart component, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, the Applicants must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed natural product lacks markedly different characteristics and is a product of nature exception.
In this case, each of the claimed antioxidant compounds are denoted as antioxidant compounds, because of their ability to inhibit oxidation, limiting the reactions that can produce free radicals, and limiting the would-be damage to cells resulting from the production of free radicals. Each of the groups of compounds encompassed by the claims are described in the specification as antioxidant compounds and appear to be utilized for their antioxidant properties. properties that are retained whether these antioxidants are found within their natural state, isolated, or extracted. These properties are inherent to the compounds and based on the chemical structure of the compounds. The specification provides no evidence that the combination of antioxidant compounds results in markedly different characteristics to the individual nature based compounds as compared to the same compounds in their natural state. In addition, the claims do not exclude these nature based compounds from being in their natural state, as there is no requirement for the claimed compounds to be isolated or extracted from their natural state. Without evidence to the contrary, the naturally occurring antioxidants retain their naturally occurring structures and resulting bioactivity. Simply combining naturally occurring antioxidant compounds is not demonstrated to impose markedly different characteristics to the antioxidant compounds. Accordingly, the claimed compositions are drawn to judicial exceptions, i.e., nature-based products. Next, the claims are evaluated to determine whether they contain additional elements that integrate the recited judicial exceptions into a practical application.
2A2) A claim integrates a judicial exception into a practical application when it contains additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
Claims 1, 3, 4, 7, and 10-13 recite the additional elements of the combination itself, as well as ranges of concentrations for the nature based compounds in therapeutically effective amounts. However, these elements do not provide a use or application of the nature based products, let alone a practical application of the nature based compounds, such as, for example, a claim to a method of treatment comprising administering the claimed nature based compounds. 
Claim 9 contains an additional element in that the flavan-3-ol compound is required to be in the form of grape seed extract. However, this extract does not apply, rely on, or use the judicial exception and thus does not result in a practical application of the nature based compounds. 
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the judicial exception. 
2B) Claims 1, 3, 4, 7, and 10-13 recite the additional elements of the combination itself, as well as ranges of concentrations for the nature based compounds in therapeutically effective amounts. Claim 9 contains an additional element in that the flavan-3-ol compound is required to be in the form of grape seed extract. 
Even considering the additional elements, the claims amount to compositions comprising various antioxidant compounds, which does not represent significantly more than the judicial exception nature based compounds. For example, Lautt, et al., Can. J. Physiol. Pharmacol., 88:313 (2010) notes that virtually every complication associated with diabetes may be attributed to increased free radical production. (p. 2). To that end, employing antioxidant supplements in treating symptoms relating to diabetes represents well-understood strategy routinely and conventionally employed in treating symptoms of diabetes. Furthermore, with regard to the amounts of naturally occurring antioxidant compounds recited in the claims, please note that modifying the concentration of the product/composition has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013). Accordingly, the additional elements presented in present claims 1, 3, 4, 7, and 9-13 are well-understood, routine, and conventional and cannot serve to transform the claim into patent eligible subject matter. 

Conclusion
Claims 1, 3, 4, 7, 9-14, 16, 17, 20, and 22-26 remain pending.
Claims 1, 3, 4, 7, and 9-13 are rejected.
Claims 14, 16, 17, 20, and 22-26 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655